 1
     Anna Y. Park, SBN 164242
 2   Sue J. Noh, SBN 192134                                      JS-6
     RumduolVuong, SBN 264392
 3   NakkisaAkhavan, SBN 286260
     Jennifer L. Boulton, SBN 259076
 4
     U.S. EQUAL EMPLOYMENT                                      FEB 27, 2019
 5   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor                          BH
 6   Los Angeles, CA 90012
 7
     Telephone: (213) 894-1083
     Facsimile: (213) 894-1301
 8   E-mail: jennifer.boulton@eeoc.gov
 9   Attorneys for Plaintiff
10
     U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
11
                               UNITED STATES DISTRICT COURT
12

13                           CENTRAL DISTRICT OF CALIFORNIA

14   U.S. EQUAL EMPLOYMENT            )            Case No.: 2:18-CV-02323-VAP-FFM
     OPPORTUNITY COMMISSION,          )
15
                                      )            CONSENT DECREE AND [PROPOSED]
16                 Plaintiff,         )            ORDER
                                      )
17          vs.                       )
                                      )
18
     THE GUIDANCE CHARTER SCHOOL, and )
19   Does 1-10, Inclusive,            )
                                      )
20                                    )
                   Defendant(s).      )
21
                                      )
22                                    )
                                      )
23                                    )
24

25

26

27

28




                                            - 1-
 1                                                     I.
 2                                            INTRODUCTION
 3          Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC” or the
 4   “Commission”), and Defendant The Guidance Charter School (“Defendant” or “Guidance”),
 5   hereby stipulate and agree to entry of this Consent Decree to resolve the Commission’s lawsuit
 6   against Guidance in U.S. Equal Employment Opportunity Commission v. The Guidance Charter
 7   School, Case No. 2:18-CV-02323-VAP-FFM (the “Action”) filed under the Equal Pay Act of
 8   1963 (“EPA”), Title VII of the Civil Rights Act of 1964 (“Title VII”), and Title I of the Civil
 9   Rights Act of 1991.The EEOC and Guidance are referred to collectively as the “Parties.”The
10   Action alleges Defendant willfully paid female Charging Party Deserae Rodriguez (“Charging
11   Party” or “Rodriguez”) less than her male comparator for equal work in violation of the EPA and
12   Title VII.
13                                                     II.
14                     PURPOSES AND SCOPE OF THE CONSENT DECREE
15   A.     The Parties agree that this Action should be fully and completely resolved by entry of this
16   Consent Decree (“Decree”). This Decree shall be binding on and enforceable against Guidance
17   and its parents, subsidiaries, officers, directors, agents, successors, and assigns.
18   B.     The Parties have entered into this Decree for the following purposes:
19          1.      To provide monetary and injunctive relief;
20          2.      To ensure that Guidance’s employment practices comply with federal law;
21          3.      To ensure a work environment free from discrimination, especially as it relates to
22   equal pay and sex discrimination;
23          4.      To ensure Guidance’s managers and employees are trained on the pertinent laws
24   regarding equal pay and sex discrimination;
25          5.      To ensure an appropriate and effective mechanism are in place for handling
26   complaints of sex discrimination and equal pay violations; and
27          6.      To avoid litigation costs.
28   C.     Guidance denies all wrong doing and liability for any and all claims asserted in this Action.




                                                     -2-
 1   The Decree shall not constitute an admission by Guidance of violation of any law. Guidance is
 2   committed to compliance with the terms of the Decree as entered by the Court.
 3                                                    III.
 4                                        RELEASE OF CLAIMS
 5   A.      This Decree serves to fully and completely resolve all issues, claims, and allegations
 6   raised by the EEOC against Defendant in this Action.
 7   B.      Nothing in this Decree shall be construed to preclude any party from bringing suit to
 8   enforce this Decree in the event that any party hereto fails to perform the promises and
 9   representations contained herein.
10   C.      Nothing in this Decree shall be construed to limit or reduce any obligations to comply
11   fully with the EPA, Title VII, or any other federal employment statute.
12   D.      This Decree in no way affects the EEOC’s right to bring, process, investigate, or litigate
13   other charges that may be in existence or may later arise against any party in accordance with
14   standard EEOC procedures.
15                                                    IV.
16                                            JURISDICTION
17   A.      The Court has jurisdiction over the Parties and the subject matter of this lawsuit. The
18   Complaint asserts claims that, if proven, would authorize the Court to grant the equitable relief
19   set forth in this Decree.
20   B.      The terms and provisions of this Decree are fair, reasonable, and just.
21   C.      This Decree conforms to the Federal Rules of Civil Procedure and any other federal
22   statute(s), and is not in derogation of the rights or privileges of any person.
23   D.      The Court shall retain jurisdiction of this Action during the duration of the Decree for the
24   purposes of entering any order, judgment, or decree that may be necessary to implement the
25   relief provided herein.
26                                                     V.
27           EFFECTIVE DATE, OPERATIVE DATE, AND DURATION OF DECREE
28   A.      Except as otherwise provided herein, the provisions and agreements contained herein are




                                                     -3-
 1   effective immediately upon the date which this Decree is entered by the Court (the “Effective
 2   Date”).
 3   B.        The “Operational Date” is the date Defendant commences student instruction as an
 4   elementary or secondary school with no less than 15 employees. Thirty (30) days prior to the
 5   Operational Date, Defendants shall notify the EEOC of the date it will commence operations of
 6   an elementary or secondary school.
 7   C.        Except as otherwise provided herein, this Decree shall remain in effect for two (2) years
 8   after the Effective Date. This Consent Decree shall expire by its own terms at the end of two (2)
 9   years without further action by the parties.
10                                                    VI.
11                               MODIFICATION AND SEVERABILITY
12   A.        This Decree constitutes the complete understanding of the Parties with respect to the
13   matters contained herein. No waiver, modification, or amendment of any provision of this
14   Decree will be effective unless made in writing and signed by an authorized representative of
15   each of the Parties.
16   B.        If one or more provisions of the Decree are rendered unlawful or unenforceable, the
17   Parties shall make good faith efforts to agree upon appropriate amendments to this Decree in
18   order to effectuate the purposes of the Decree. In any event, the remaining provisions will
19   remain in full force and effect unless the purposes of the Decree cannot, despite the Parties’ best
20   efforts, be achieved.
21   C.        By mutual agreement of the Parties, this Decree may be amended or modified in the
22   interests of justice and fairness in order to effectuate the provisions of this Decree.
23                                                    VII.
24                            COMPLIANCE AND DISPUTE RESOLUTION
25   A.        The Parties agree that if the EEOC has reason to believe that Guidance has failed to
26   comply with any provision of this Decree, the EEOC may bring an action before this Court to
27   enforce the Decree. Prior to initiating such action, the EEOC will notify Guidance and its legal
28   counsel of record, in writing, of the nature of the dispute. Guidance shall have twenty-one (21)




                                                     -4-
 1   business days to attempt to resolve or cure the breach. The Parties may agree to extend this
 2   period upon mutual consent.
 3   B.       After thirty (30) business days have passed, inclusive of the twenty-one business (21)
 4   days to resolve or cure the breach referenced in Section VII.A, from the written notice with no
 5   resolution or agreement to extend the time, the EEOC may petition this Court for resolution of
 6   the dispute, seeking all available relief, including an extension of the term of the Decree for such
 7   period of time as Guidance is shown to be in breach of the Decree, the EEOC’s costs and
 8   attorneys’ fees incurred in securing compliance with the Decree, and/or any other relief that the
 9   Court may deem appropriate.
10                                                  VIII.
11                        MONETARY AND CLAIMANT SPECIFIC RELIEF
12   A.       Monetary Relief
13            1.     In settlement of this lawsuit, Guidance shall pay Charging Party Deserae
14   Rodriguez a total of $8,000 (eight thousand dollars) in monetary relief to resolve this Action (the
15   “Settlement Amount”), and resolves all claims asserted on behalf of Rodriguez.
16            2.     The EEOC has designated that Defendant’s payment to Charging Party Deserae
17   Rodriguez will be non-wage compensation; thus, no tax withholdings shall be made. Defendant
18   shall prepare and distribute a 1099 tax reporting form to Rodriguez, if required by law, and shall
19   make any appropriate reports to the Internal Revenue Service and other tax authorities. The 1099
20   shall be prepared and issued at the time the check is distributed to the Charging Party. To the
21   extent the check needs to be reissued, the EEOC will notify Guidance.
22            3.     Within ten (10) business days of the Effective Date, Guidance shall forward, via
23   Certified U.S. Mail or Overnight Mail, the Settlement Amount to Rodriguez. Within ten (10)
24   business days of the issuance of the Settlement Amount, Guidance shall submit a copy of the
25   check and related correspondence to the Regional Attorney, Anna Y. Park, U.S. Equal
26   Employment Opportunity Commission, 255 East Temple Street, 4th Floor, Los Angeles, CA
27   90012.
28            4.     As part of this settlement, the EEOC will secure from Rodriguez a release and




                                                    -5-
 1   waiver of claims against Guidance, including all claims pertaining to this litigation and the
 2   charge of discrimination which gave rise to the EEOC's lawsuit. A copy of the release and
 3   waiver of all claims is attached as Attachment "A". After receiving confirmation from Rodriguez
 4   that she has received the amounts specified in Paragraph 1 above, the EEOC shall promptly
 5   transmit the executed Attachment A Release and Waiver forms to counsel for Guidance.
 6   B.     Claimant Specific Relief
 7          Guidance shall provide a positive letter of reference for Charging Party, which shall be
 8   submitted to the EEOC for its approval within thirty (30) days of the Effective Date.
 9   Additionally, Guidance will provide verification of Charging Party’s employment to any
10   prospective employer. Such verification shall be limited to Charging Party’s name, job title,
11   employment classification (e.g. full or part-time), date of hire, and last date of employment.
12                                                   IX.
13                                 GENERAL INJUNCTIVE RELIEF
14   A.     Non-Discrimination
15          1.      Guidance, its directors, officers, agents, management, successors, assigns, and all
16   those acting in concert or participation with them, or any of them, are hereby enjoined from:
17                  a.      Discriminating against any employee in violation of Title VII on the basis
18 of sex, including, but not limited to, engaging in any unfair wage practices and/or paying any
19 individual less for equal work on the basis of sex;
20                  b.      Engaging in or being a party to any action, policy, or practice that is
21 intended or known to have the effect of discriminating against any employee in violation of Title
22 VII on the basis of sex, including, but not limited to, engaging in any unfair wage practices and/or
23 paying any individual less for equal work on the basis of sex;
24                  c.      Discriminating against any employee in violation of the EPA on the basis
25 of sex, including, but not limited to, engaging in any unfair wage practices and/or paying any
26 individual less for equal work on the basis of sex; or
27                  d.      Engaging in or being a party to any action, policy, or practice that is
28 intended or known to have the effect of discriminating against any employee in violation of the




                                                    -6-
 1 EPA on the basis of sex, including, but not limited to, engaging in any unfair wage practices
 2 and/or paying any individual less for equal work on the basis of sex.
 3 B.        Non-Retaliation
 4           1.     Guidance, its directors, officers, agents, management, successors, assigns, and all
 5   those acting in concert or participation with them, or any of them, are hereby enjoined from:
 6                  a.      Retaliating against any employee for complaining of sex discrimination;
 7                  b.      Retaliating against any employee for complaining of unfair wage practices
 8   and/or unequal pay for equal work;
 9                  c.      Engaging in, implementing, or permitting any action, policy, or practice
10   that recommends, insists upon, and/or requires pay secrecy, particularly following any complaint
11   of pay disrimination on the basis of sex, including, but not limited to any complaint of unfair
12   wage practices and/or unequal pay for equal work; or
13                  d.      Engaging in, implementing, or permitting any action, policy, or practice
14   that constitutes retaliation in violation of the EPA or Title VII against any current or former
15   employee or applicant because he or she has in the past or during the term of this Decree:
16                          i.      opposed any practice that he or she believes to be discriminatory or
17   retaliatory in violation of Title VII or the EPA;
18                          ii.     filed a charge of discrimination alleging such practice;
19                          iii.    testified or participated in any manner in any investigation
20   (including without limitation, any internal investigation undertaken by Guidance), proceeding in
21   connection with this case and/or relating to any claim of a Title VII or EPA violation;
22                          iv.     been identified as a possible witness or claimant in this Action;
23                          v.      asserted any rights under this Decree; or
24                          vi.     sought and/or received any relief in accordance with this Decree.
25   C.      Training
26           Within ninety (90) days of the Operational Date and once annually during the Decree
27   term:
28           1.     Every executive, managerial, and supervisory employee shall be required to




                                                    -7-
 1   attend a live Management Training regarding equal pay practices, sex discrimination, and
 2   retaliation. The Management training shall be conducted annually and last for a duration of at
 3   least two hours throughout the term of this Decree.
 4           2.     Any management employee who fails to attend any scheduled Management
 5   Training shall be trained within thirty (30) days of the live Management Training.
 6           3.     The Management Training shall include training on how to properly set salaries,
 7   commissions, and any other components of an employee’s compensation package in compliance
 8   with Title VII and the EPA. The Management Training shall further include how to properly
 9   handle, investigate, and respond to complaints of discrimination, unfair wage practices, and
10   retaliation in a fair and neutral manner; how to take preventive and corrective measures against
11   discrimination, unfair pay practices, and retaliation; and how to recognize sex discrimination,
12   unfair pay practices, and retaliation.
13           4.     Any employee required to attend any training under this Decree shall verify in
14   writing his or her attendance at each training.
15           5.     Within sixty (60) days after the Operational Date, Defendant shall submit to the
16   EEOC a description of the trainings to be provided and an outline of the curriculum developed
17   for the trainees. Upon receipt, the EEOC may provide comment within thirty (30) days regarding
18   any necessary revisions to the training.
19   D.      Policies and Procedures
20           The following provisions related to Policies and Procedures will go into effect as of the
21   Operational Date, except as otherwise provided herein:
22           1.     Revision of Policies
23                  a.      Within sixty (60) days of the Operational Date, Defendant shall review
24   and, if necessary, revise its policies and procedures on sex discrimination, equal pay, and
25   retaliation.
26           2.     The revised policy shall include:
27                  a.      A clear explanation of employee’s rights and responsibilities under Title
28   VII and the EPA as it relates to sex discrimination and equal pay;




                                                       -8-
 1                  b.      A clear explanation of the employer’s responsibilities and obligations
 2   under Title VII and the EPA as it relates to sex discrimination and equal pay;
 3                  c.      A clear explanation of Defendant’s complaint procedures as they pertain
 4   to Title VII and EPA complaints;
 5                  d.      A clear explanation of the duties of supervisory, human resources, and
 6   other management personnel in ensuring equal pay; and
 7                  e.      A clear explanation of Defendant’s non-retaliation commitment.
 8          3.      Distribution of Policy
 9                  a.      Within sixty (60) days of the Operational Date Defendant shall provide to
10   the EEOC a copy of all current and revised anti-discrimination, equal pay, and anti-retaliation
11   policies;
12                  b.      Within seventy-five (75) days of the Operational Date and on an annual
13   basis thereafter, Defendant shall ensure that it has distributed or made available all policies to all
14   employees, including management employees, in a language they understand;
15                  c.      Within ninety (90) days of the Operational Date Defendant shall submit to
16   the EEOC a statement confirming distribution of the policies;
17                  d.      Within five (5) days of the date of hire, for the remainder of the term of
18   this Decree, every new employee, including non-managerial, managerial, and supervisory
19   employee shall receive Defendant’s policies and procedures on discrimination, equal pay, and
20   retaliation, including the internal complaint procedures.
21                  e.      On an annual basis through the term of the Decree, Defendant shall submit
22   to the EEOC a statement confirming the distribution of the Policy to any person hired after the
23   initial distribution but within the term of the Decree.
24          4.      Posting of Policy
25                  a.      Within sixty (60) days of the Operational Date and throughout the
26   duration of the Decree, Defendant shall ensure that it has physically posted the Policy in legible
27   font, in a conspicuous place at all Defendant’s facilities, and in an area accessible to all
28   employees.




                                                     -9-
 1                    b.      Within ninety (90) days of the Operational Date, Defendant shall submit to
 2   the EEOC a statement confirming the posting of the Policy.
 3                    c.      Defendant shall annually affirm to the EEOC that the Policy has been
 4   posted in the manner described above.
 5                                                     X.
 6                                RECORD KEEPING AND REPORTING
 7             The following provisions related to Record Keeping and Reporting will go into effect as
 8   of the Effective Date, or the Operational Date, whichever is later, except as otherwise provided
 9   herein:
10   A.        Document Preservation
11             Defendant shall establish a record-keeping procedure that provides for centralized
12   tracking of policy dissemination, compensation structures for all employees, and all complaints
13   of discrimination, unequal pay, or retaliation. The records to be maintained shall include:
14             1.     all applicable documents generated in connection with compensation of
15   employees including, but not limited to, initial compensation offers, records of negotiations,
16   requests for pay increases, records reflecting promotions and/or pay increases, and/or complaints
17   of unequal compensation;
18             2.     all forms acknowledging employees’ receipt of Defendant’s revised anti-
19   discrimination, equal pay, and anti-retaliation policies;
20             3.     all documents verifying the occurrence of all training sessions and names and
21   positions of all attendees for each session as required under this Decree;
22             4.     all documents generated in connection with the monitoring, counseling, and
23   disciplining of employees who Defendant determined to have engaged in behavior that may be
24   discriminatory or retaliatory under Title VII or the EPA; and
25             5.     all applicant data that pertains to compensation.
26   B.        Reports
27             Within ninety (90) days after the Operational Date, and on an annual basis thereafter,
28   Defendant shall submit the following reports to the EEOC throughout the term of the Decree:




                                                     -10-
 1             1.     A copy of any anti-discrimination, anti-harassment, and anti-retaliation policies,
 2   including any complaint procedures, in effect as of the time of the report;
 3             2.     A list with a unique identifier for each employee, date of hire, job title or job
 4   classification, rate of pay, and gender including any procedures created to rectify unequal pay, if
 5   any, as of the time of the report or since the last report;
 6             3.     A summary of any procedures and record-keeping methods for centralized
 7   tracking of compensation and complaints in effect at the time of the report;
 8             4.     A statement confirming that the required Notice pertaining to this Decree and the
 9   final revised anti-discrimination, anti-harassment, and anti-retaliation policy have been posted
10   and continue to be posted in a conspicuous place accessible to all employees as of the time of the
11   report;
12             5.     A statement confirming the specific training completed as of the time of the report
13   or since the last report;
14             6.     An attendance list for all training sessions required under this Decree that took
15   place as of the time of the report or since the last report; and
16             7.     A report detailing any planned changes to the policies, procedures, or record-
17   keeping methods, at least thirty (30) days prior to implementing such changes.
18                                                      XI.
19     COSTS OF ADMINISTRATION AND IMPLEMENTATIONOF CONSENT DECREE
20             Defendant shall bear all costs associated with its own administration and implementation
21   of its obligations under this Consent Decree.
22                                                     XII.
23                                    COSTS AND ATTORNEYS’ FEES
24             Each party shall bear its own costs of suit and attorneys’ fees.
25                                                     XIII.
26                                    MISCELLANEOUS PROVISIONS
27   A.        During the term of this Consent Decree, Guidance shall provide any potential successor-
28   in-interest with a copy of this Consent Decree within a reasonable time of not less than thirty




                                                      -11-
 1   (30) days prior to the execution of any agreement for acquisition or assumption of control of any
 2   or all of Guidance’s facilities, or any other material change in corporate structure, and shall
 3   simultaneously inform the EEOC of same.
 4   B.       During the term of this Consent Decree, Guidance and its successors shall assure that
 5   each of its directors, officers, human resources personnel, managers, and supervisors is aware of
 6   any term(s) of this Decree which may be related to his/her job duties.
 7   C.       Unless otherwise stated, all notices, reports, and correspondence required under this
 8   Decree shall be delivered to the attention of the Regional Attorney, Anna Y. Park, U.S. Equal
 9   Employment Opportunity Commission, Los Angeles District Office, 255 E. Temple St., 4thFl.,
10   Los Angeles, CA 90012.
11   D.       The Parties agree to entry of this Decree and judgment subject to final approval by the
12   Court.
                                                   U.S. EQUAL EMPLOYMENT
13
                                                   OPPORTUNITY COMMISSION
14
15   Date:     February 19, 2019                    /s/ Anna Y. Park
                                                   Anna Y. Park, Regional Attorney
16
                                                   Attorney for Plaintiff EEOC
17
     Date: February 19, 2019                       THE GUIDANCE CHARTER SCHOOL
18
19                                                 /s/ Kamal Al-Khatib
                                                   Kamal Al-Khatib, CEO
20
21                                                 WALSH & ASSOCIATES, APC
22
     Date:    February 19, 2019                     /s/ George Ordonez
23                                                 George Ordonez
                                                   Attorneys for Defendant
24                                                 The Guidance Charter School
25
26
27
28




                                                    -12-
 1                                               ORDER
 2   GOOD CAUSE APPEARING:
 3          The Court hereby retains jurisdiction and the provisions of the foregoing Consent Decree
 4   are hereby approved and compliance with all provisions thereof is fair, reasonable, and just.
 5
 6          IT IS SO ORDERED.
 7
 8                                         __________________________________
                                           Virginia A. Phillips,
 9
                                           Chief United States District Judge
10
11                                         DATED this 27th day of February, 2019.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  -13-
